Per Curiam.

Order granting temporary injunction reversed, with $20 costs and disbursements, and motion denied. Order denying defendants’ cross motion to dismiss the complaint reversed, with $20 costs and disbursements, and motion granted.
No complaint has been made as to the contents of the pickets’ signs displayed or leaflets distributed by them. The question before us on this appeal is the right of the defendants to picket at all in front of a store selling Englander products. We hold that defendants are entitled to picket to convey to the public the information that Englander employees are on strike and to ask the public not to buy Englander products. This case therefore falls within section 876-a of the Civil Practice Act. (See Goldfinger v. Feintuch, 276 N. Y. 281.)